DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner found the applicant’s remarks persuasive that the connection request signal in step 902 via the PAN module is different than an inductive charging signal/energy emitted from an inductive charging coil. The latest applicant amendment has strengthened the claim language to differentiate this feature from the prior art. The examiner considered using the secondary reference, Mansour, to address this limitation as Mansour does teach switching modes of operation in response to an inductive charging signal (e.g. see [0020], [0043], and [0056]). However, the examiner was not confident there would be a strong enough motivation to combine the IMD slave/master coil charging system of Lee (e.g. see [0051]-[0055]) with the inductive cell phone pad charging of Mansour (e.g. see [0020], [0043], and [0056]) to arrive at the claimed invention after the claim amendments. Note: Virtually all the references the examiner found while searching switched between a sleep/charging/night mode and an awake/operating mode in response to a non-charging request type signal with the rationale that it protects the device circuitry from the actual inductive charging signal. By switching modes directly in response to the actual inductive charging energy/signal, the applicant is claiming a method that teaches away from almost all of the prior art found by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792